

116 HR 6593 IH: Territorial Judgeship Retirement Equity Act of 2020
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6593IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. San Nicolas (for himself, Mr. Sablan, and Ms. Plaskett) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend certain retirement provisions for judges serving in territorial district courts, and for other purposes.1.Short titleThis Act may be cited as the Territorial Judgeship Retirement Equity Act of 2020.2.Retirement for judges in territories and possessions(a)Judges in territories and possessionsSection 373 of title 28, United States Code, is amended—(1)by striking subsection (a) and redesignating subsection (b) as subsection (a); (2)in subsection (a), as redesignated by paragraph (1), by striking The age and service requirements for retirement under subsection (a) of this section and inserting In general—A judge of the District Court of Guam, the District Court of the Northern Mariana Islands, or the District Court of the Virgin Islands who retires from office after attaining the age and meeting the service requirements (whether continuous or otherwise) of this subsection shall during the remainder of the judge’s lifetime receive an annuity equal to the salary the judge is receiving at the time the judge retires. The age and service requirements for retirement under this subsection;(3)by inserting after subsection (a), as redesignated by paragraph (1), the following new subsection: (b)Special rule for retirement for judges in territories and possessions(1)In generalNotwithstanding subsection (a), a judge of the District Court of Guam, the District Court of the Northern Mariana Islands, or the District Court of the Virgin Islands, who is not reappointed following the expiration of the term of office of such judge, and who retires upon the completion of such term shall, upon attaining the age of fifty years and during the remainder of the judge’s lifetime, receive an annuity equal to the salary the judge is receiving at the time the judge retires, if—(A)such judge has served a term of ten years as a judge on a court identified in this subsection; and(B)such judge advised the President, in writing, that they are willing to accept reappointment as a judge on the court on which the judge is serving—(i)not earlier than nine months and not later than six months before the date that is ten years after the date on which the judge was appointed to the court on which the judge is serving; and(ii)not later than sixty days after each Congress is convened following the Congress that is in session at the time of the initial notification required under clause (i).A judge or former judge who is receiving an annuity pursuant to this subsection and who thereafter accepts compensation for civil office or employment by the Government of the United States (other than the performance of judicial duties pursuant to recall under subsection (c)) or in the practice of law represents (or supervises or directs the representation of) a client in making any civil claim against the United States or any agency thereof shall forfeit all rights to an annuity under this subsection for the period in which such compensation is received or legal representation is undertaken. (2)Application date(A)In generalA judge of the District Court of Guam, the District Court of the Northern Mariana Islands, or the District Court of the Virgin Islands, in active service, shall be subject to the requirements of this subsection beginning on January 1, 2019.(B)Exception to advice requirementA judge of the District Court of Guam, the District Court of the Northern Mariana Islands, or the District Court of the Virgin Islands, in active service on January 1, 2019, shall be deemed to have met the advice requirement under paragraph (1)(B).;(4)in subsection (c)—(A)in the matter preceding paragraph (1) by inserting Requirements for senior judge; (B)in paragraph (1)—(i)by striking Any and inserting A; and(ii)by striking this section may elect to become a senior judge of the court upon which he served before retiring. and inserting subsection (a) or (b), with 15 years or more of judicial service (whether continuous or otherwise), may elect to become a senior judge of the court upon which the judge served before retiring. Any judge or former judge who is receiving an annuity pursuant to subsection (b), with less than 15 years of judicial service (whether continuous or otherwise), may elect to become a senior judge of the court upon which the judge served before retiring upon attaining the age of sixty-five years.; (C)in paragraph (2), by striking he and inserting the judge;(D)in paragraph (3), by striking he and inserting the senior judge; (E)in paragraph (4)—(i)by striking Any and inserting A; and(ii)by striking subsection (a) of this section and inserting subsection (a) or (b); and(F)in paragraph (5), by striking Any and inserting A; (5)in subsection (d), by striking Any and inserting Employment of senior judge—A;(6)in subsection (f), by striking Service and inserting Computation of aggregate judicial service—Service;(7)in subsection (e)—(A)by striking Any and inserting Mental or physical disability—A; (B)by striking who is removed by the President of the United States and inserting who has served at least five years (whether continuous or otherwise) and who retires or is removed from office;(C)by striking or who is not reappointed (as judge of such court),;(D)by striking , upon attaining the age of sixty-five years or upon relinquishing office if he is then beyond the age of sixty-five years, (1) if his judicial service, continuous or otherwise, aggregates fifteen years or more, to receive during the remainder of his life an annuity equal to the salary he received when he left office, or (2) if his judicial service, continuous or otherwise, aggregated less than fifteen years but not less than ten years,;(E)by striking his life an annuity equal to that proportion of such salary which the aggregate number of his years of his judicial service bears to fifteen. and inserting the judge’s lifetime—; and(F)by adding at the end the following new paragraphs:(1)an annuity equal to 50 percent of the salary payable to a judge on a court identified in this subsection in regular active service, if before retirement or removal such judge served less than 10 years; or(2)an annuity equal to the salary payable to a judge on a court identified in this subsection in regular active service, if before retirement or removal such judge served at least 10 years.; and(8)in subsection (g)—(A)by striking Any retired judge and inserting Cost of living adjustment—A retired judge; (B)by striking under subsection (a) and inserting under subsection (a) or (b), with at least 15 years of judicial service (whether continuous or otherwise), or is entitled to receive an annuity under subsection (e);(C)by striking him and inserting such judge; and (D)by striking 95 and inserting 100.(b)Effective DateThe amendments made by this section shall take effect on the date of the enactment of this Act. 